{¶ 15} I respectfully dissent from the majority opinion. I agree with the Majority Opinion that under the Ohio Supreme Court's decision inState v. Bobo,1 a police officer's observation of the exchange of a bag between occupants of different or same vehicles in a high crime area is an adequate reason to stop the vehicle. However, under theFourth Amendment to the United States Constitution, it is not; nor is it under the spirit of Terry v. Ohio,2 a spirit long diminished under the weight from the overwhelming volume of drug activity cases.
1 (1988), 37 Ohio St. 3d 177.
2 (1968), 392 U.S.1.